DETAILED ACTION
This non-final Office action is in response to the claims filed on June 2, 2020.
Status of claims: claims 1-13 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 28, 2021 was considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,2, 6, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0272054 to Maruyama et al. (hereinafter “Maruyama”).
Maruyama discloses a link mechanism for a vehicle door, comprising: a body 24 including a first end portion facing a vehicle body 1 and a second end portion facing a vehicle door 6; a first mounting member 21,22,23,26 mounted on the vehicle body, and rotatably 
Maruyama further discloses wherein the rotation restricting unit includes a restricting element 52 that releasably holds the second mounting member, and the restricting element moves between an engaging position in which the restricting element engages with the second mounting member and a release position in which the restricting element releases the second mounting member. (claim 2)
Maruyama further discloses wherein the restricting element is slidably mounted on the body to advance toward the second mounting member or be reversed from the second mounting member, and the restricting element is biased toward the engaging position by a longitudinal biasing element. (claim 6)
Maruyama discloses a vehicle door opening and closing apparatus, comprising: a vehicle door; a rail mounted on a vehicle body; and a link mechanism that connects the vehicle body and the vehicle door, and allows the vehicle door to open and close in one mode selected from sliding mode, in which the vehicle door slides along the rail, and swing mode, in which the vehicle door swings in a predetermined position of the rail, wherein the link mechanism includes: a body having a first end portion facing the vehicle body and a second end portion facing the vehicle door; a first mounting member moving along the rail of the vehicle body, and rotatably connected to the first end portion of the body through a first shaft; a second mounting member mounted on the vehicle door, and rotatably connected to the second end portion of the body through a second shaft; and a rotation restricting unit configured to selectively restrict a rotation of the second mounting member. (claim 7)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama, as applied above, in view of US 8234816 to Heuel et al. (hereinafter “Heuel”).
Maruyama fails to disclose a first and second damper.
Heuel teaches of a body further includes a first damper and a second damper which are spaced apart from each other to restrict a range of rotation of the second mounting member 19a. (see at least FIG. 10, dampers are located, and unlabeled, next to member 19a)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include first and second dampers with Maruyama, as taught by Heuel, in order to control and limit the rotation of the second mounting member. (claim 5)

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama, as applied above, in view of US 2007/0096504 to Kothe et al. (hereinafter “Kothe”).

Kothe teaches wherein: the link mechanism has a rotation axis and includes a hold lock 24, the link mechanism is releasably held in the predetermined position of the rail by the hold lock, and the vehicle door slides along the rail when the link mechanism is released by the hold lock. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a hold lock with Maruyama, as taught by Kothe, in order to releasably and firmly hold the door in predetermined position along the rail. Furthermore, by combining the teachings of Kothe with Maruyama, Maruyama, as applied above, discloses the vehicle door swings around the rotation axis when the link mechanism is held in the predetermined position of the rail by the hold lock. (claim 8)
Maruyama, as applied above, further discloses wherein the hold lock is mounted on the body of the link mechanism. (see FIG. 6 of Kothe) (claim 11)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama, as applied above, in view of US 6290283 to Fukumoto et al. (hereinafter “Futumoto”).
Maruyama fails to disclose wherein the body has a pivot lug that protrudes from the first end portion toward the first mounting member, and the pivot lug is connected to the first mounting member through the first shaft. 
Fukumoto teaches wherein the body has a pivot lug that protrudes from the first end portion toward the first mounting member 5, and the pivot lug is connected to the first mounting member through the first shaft. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Maruyama first mounting member into the carriage taught by Fukumoto and include a pivot lug as taught by Maruyama, in order to 

[AltContent: textbox (Pivot lug)]
[AltContent: arrow]
    PNG
    media_image1.png
    138
    199
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 3, 4, 10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571) 272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Marcus Menezes/
Primary Examiner, Art Unit 3634